DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-58 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose an applicator configured to apply a uniform layer of said slurry to said filter belt on said path on or before said vacuum table; whereby rotation of said filter belt across said vacuum table will subject said layer of slurry to said vacuum and pull said drilling mud from said slurry and through said filter belt; said belt further configured to deliver said cuttings and remaining drilling mud to a pelletizer, said pelletizer configured to compress said cuttings into substantially uniform pellets; and an induction furnace configured to receive said pelletized cuttings from said pelletizer, said induction furnace configured to eliminate substantially all fluids from said pelletized cuttings.
The prior art does not suggest nor fairly disclose an applicator configured to apply a uniform layer of said slurry to said filter belt on said path on or before said vacuum table; whereby rotation of said filter belt across said vacuum table will subject said layer of slurry to said vacuum and pull said drilling mud from said slurry and through said filter belt, wherein said applicator comprises a pair of rollers positioned between said slurry source and said filter belt, said pair of rollers having a gap between said rollers.
The prior art does not suggest nor fairly disclose a pelletizer configured to compress cuttings into substantially uniform pellets; and an induction furnace configured to receive said pelletized cuttings 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAMERON J ALLEN/Examiner, Art Unit 1774 

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774